Citation Nr: 0637534	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for migraine  
headaches, rated 30 percent disabling effective June 1, 2004. 

2.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease with irritable bowel 
syndrome, rated 30 percent disabling effective June 1, 2004. 

3.  Entitlement to a higher initial evaluation for 
hypertension, rated 10 percent disabling effective June 1, 
2004. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1983 to May 
2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting service connection for migraine 
headaches and assigning a 30 percent evaluation for that 
disorder; granting service connection for irritable bowel 
syndrome (IBS) and assigning a 10 percent evaluation for that 
disorder; granting service connection for gastroesophageal 
reflux disease (GERD) and assigning a noncompensable (zero 
percent) evaluation for that disorder; and granting service 
connection for hypertension and assigning a noncompensable 
evaluation for that disorder as well, all effective from June 
1, 2004.  In the course of appeal, a single initial rating 
for the veteran's IBS and GERD of 30 percent was assigned.  
Also in the course of appeal, a higher initial rating of 10 
percent was assigned for hypertension.  


FINDINGS OF FACT

1.  In a July 2004 rating action, the RO, in pertinent part, 
granted service connection for migraine headaches and 
assigned a 30 percent initial disability evaluation for that 
disorder; granted service connection for IBS and assigned a 
10 percent initial evaluation for that disorder; granted 
service connection for GERD and assigned a zero percent 
initial evaluation for that disorder; and granted service 
connection for hypertension and assigned a zero percent 
initial evaluation for that disorder.  The veteran appealed 
the determination as to these three disabilities.  In the 
course of the appeal, a single 30 percent initial evaluation 
was assigned for the veteran's IBS with GERD, and a 10 
percent initial evaluation was assigned for the veteran's 
hypertension.  

2.  In November 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that she wished to withdraw her claims on appeal.

CONCLUSION OF LAW

Because the veteran has withdrawn her appeal of claims for 
higher initial evaluations for migraine headaches, IBS with 
GERD, and hypertension, the Board does not have jurisdiction 
to consider these claims.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by her authorized representative.  38 C.F.R. § 
20.204.  The veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

As noted above, in January 2005 the veteran initiated an 
appeal with regard to the above-described claims for higher 
initial evaluations for migraine headaches, and IBS with 
GERD.  A statement of the case was issued in May 2005 as to 
the appeals for higher initial evaluations for migraine 
headaches, IBS, and GERD, but not responsive to the 
disagreement with the noncompensable evaluation assigned for 
hypertension.  The veteran perfected her appeal in June 2005 
as to the migraine headache and IBS with GERD initial 
evaluation claims.

In the ordinary case, the veteran would be entitled to a 
statement of the case responsive to her notice of 
disagreement with the zero percent initial evaluation 
assigned for her hypertension, and the Board would remand the 
issue for that purpose.  38 C.F.R. § 19.26 (2006); Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, in this case she 
has withdrawn that appeal, and thus has rendered additional 
development superfluous.  

In a letter dated in October 2006, signed by the veteran, and 
received in November 2006, the veteran indicated that she 
wished to drop her appeals as to all these claims.  This 
letter constitutes a written withdrawal of the substantive 
appeal with regard to the appealed claims.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claims, and they must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeals of claims of entitlement to higher initial 
evaluations for migraine headaches, IBS with GERD, and 
hypertension are dismissed.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


